NUMBER 13-14-00087-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ROSS ALLEN HARTWELL,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 390th District Court
                         of Travis County, Texas.


                                       ORDER

              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam
      This cause is before the Court on appellant’s pro se motion to reinstate motion for

rehearing. We denied appellant’s motion for rehearing because it violated the prohibition

against hybrid representation. On August 22, 2015, appellant filed this motion asserting

that he was not represented by counsel at the time he filed his original motion. Because

the status of appellant’s representation is unclear from the record, we GRANT appellant’s
motion to reinstate and withdraw our prior disposition of July 30, 2015. After considering

appellant’s motion for rehearing on the merits, it is DENIED.

      It is so ORDERED.

                                                                     PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 3rd
day of September, 2015.




                                            2